Citation Nr: 1042953	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-07 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318 on the basis of clear and 
unmistakable error (CUE) in rating decisions dated in October 
1947, October 1949, February 1950, December 1960, and May 1985.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to June 
1945.  He died in July 1986; the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio.  

This case has previously come before the Board.  Most recently, 
in July 2009, the matter was remanded to the agency of original 
jurisdiction (AOJ).  The case has been returned to the Board for 
further appellate review.  

The appellant was afforded a hearing before a hearing officer at 
the RO in October 2005.  A transcript of the hearing has been 
associated with the claims file.  The Board notes that an August 
2010 document notes that the appellant was unable to attend 
another hearing due to physical limitations.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 
U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A total service-connected disability rating was not in effect 
during the Veteran's lifetime.  




CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA imposes certain duties upon VA to notify the claimant of the 
shared obligations of the claimant and VA in developing his or 
her claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the appellant was provided with a VCAA notification 
letter in July 2004.  
The Board observes that the pre-adjudicatory VCAA notice informed 
the appellant of the type of evidence necessary to establish 
service connection for the cause of the Veteran's death, how VA 
would assist her in developing her claim, and her and VA's 
obligations in providing such evidence for consideration.  In 
addition, in light of the Board's finding herein that the 
preponderance of the evidence is against the claim, any questions 
as to the assignment of disability ratings and effective dates 
are rendered moot.  

The Board notes that, while the appeal was pending, the Court 
issued a decision with regard to the content of VCAA notices 
relevant to DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In Hupp¸ the Court held that a notice with regard to a 
claim for DIC benefits must include (1) a statement of the 
conditions (if any) for which the Veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected disability and (3) a 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disorder not yet service 
connected.  Additionally, if the claimant raises a specific issue 
regarding a particular element of the claim, the notice must 
inform the claimant of how to substantiate the assertion, taking 
into account the evidence submitted in connection with the 
application.  In the present case, the July 2004 letter informed 
the appellant of the evidence necessary to support a claim for 
DIC benefits based on service-connected death, an August 2007 
informed the appellant of the evidence necessary to support a 
claim in regard to CUE in a prior rating decision.  

The appellant has clearly articulated her contentions in regard 
to DIC based on CUE in prior rating decisions.  Accordingly, the 
Board determines that the content requirements of VCAA notice 
have been met and the purpose of such notice, to promote proper 
development of the claim, has been satisfied.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on the above, 
the Board finds that further VCAA notice is not necessary prior 
to the Board issuing a decision.  The Board notes that service 
connection for the cause of the Veteran's death was denied by the 
Board in a July 2008 decision.  Throughout this appeal, the 
appellant has contended that she is entitled to DIC based on 38 
U.S.C.A. § 1318 because the Veteran should have been rated as 
totally and permanently disabled for his psychoneurosis during 
his lifetime, to include at least ten years prior to his death.  
The Board is of the opinion that such statements clearly 
demonstrate that the appellant was aware of the requirements for 
receipt of DIC benefits under 38 U.S.C.A. § 1318.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or 
claimant's representative that demonstrate an awareness of what 
was necessary to substantiate his or her claim).  Furthermore, 
the appellant's assertions indicate that she also understood the 
need to show clear and unmistakable error (CUE) in a prior rating 
decision in order to demonstrate that the Veteran was 'entitled 
to receive' a permanent and total rating for at least ten years 
prior to his death.  In light of the appellant's actual knowledge 
of the elements necessary to establish entitlement to DIC under 
38 U.S.C.A. § 1318, the Board finds that any claimed prejudice is 
rendered harmless.

Similarly, the Board observes that any failure by VA to notify 
the appellant of the Veteran's service-connected disabilities 
would not affect the essential fairness of the adjudication.  In 
this regard, the appellant has clearly demonstrated that she was 
aware that the Veteran was service-connected for psychoneurosis, 
anxiety state.  The Veteran's only service-connected disability 
was psychoneurosis, anxiety state.  

As discussed above, the appellant has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
with respect to nearly all pertinent provisions.  For those 
elements of notice that she was not specifically informed, the 
Board has demonstrated that any potential predecisional notice 
error was rendered non-prejudicial in terms of the essential 
fairness of the adjudication.  The appellant has been provided 
notice sufficient to inform her what evidence and information is 
necessary to support her lay assertions.  As such, the Board 
finds that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the appellant in making reasonable 
efforts to identify and obtain relevant records in support of her 
cause of death claim. 38 U.S.C.A. § 5103A(a).  In this regard, 
the Veteran's service treatment records are associated with the 
claims file, as well as all relevant VA and non-VA treatment 
records.  The appellant has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding her claims.

A VA medical opinion was not requested in conjunction with the 
appellant's claim, and the Board notes that it has determined 
that the evidence currently of record is sufficient to decide the 
appellant's claim.  Thus, no remand for a VA medical opinion is 
warranted.  The outcome of the claim hinges on the application of 
the law to evidence which was in the file at the time of the 
Veteran's death.  As no additional evidence may be added to the 
file in regard to this issue, no evidentiary development is 
necessary for the claim decided herein.  Thus, no discussion of 
whether VA has fulfilled its duty to assist the appellant with 
respect to the claim is necessary.

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence she should submit to substantiate her claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.



Criteria & Analysis

The appellant asserts entitlement to DIC based upon her 
contention that that there is clear and unmistakable error in the 
AOJ's rating decisions, dated in October 1947, October 1949, 
February 1950, December 1960 and May 1985, all of which reflect a 
rating of less than 100 percent for the Veteran's service-
connected psychoneurosis, anxiety state.  Having considered the 
evidence, the Board finds entitlement to DIC is not warranted.  

In this case, the Veteran died in July 1986.  As reflected in a 
May 1985 rating decision, his sole service-connected disability 
was psychoneurosis, anxiety state, for which service connection 
was established in 1945 and rated from 30 to 50 percent disabling 
during the relevant periods.  In addition, the May 1985 rating 
decision reflects that the Veteran was awarded special monthly 
pension on account of the need of aid and attendance of another 
person with notation of nonservice-connected arteriosclerosis 
resulting in a borderline psychosis, and non-service-connected 
metastatic carcinoma to the bone and carcinoma of the prostate, 
and a finding of incompetency was entered.  Essentially, the 
appellant asserts on appeal that the rating decisions at issue 
were factually erroneous because the Veteran should have been 
rated as 100 percent disabled due to service-connected 
psychoneurosis, anxiety state, since separation in 1945, and that 
but for the error in not assigning a 100 percent disability 
throughout his lifetime, she would be entitled to DIC.  

First, the Board notes that DIC claims are not subject to 
"hypothetical entitlement" analysis.  Rodriguez v. Peake, 511 
F.3d 1147 (2008).  Therefore, it need not consider whether the 
Veteran hypothetically would have been entitled to a 100 percent 
rating/total disability rating for at least ten years preceding 
his death based on evidence in the claims folder or in VA custody 
prior to his death and the law then applicable or subsequently 
made retroactively applicable.  See Green v. Brown, 10 Vet. App. 
111, 118-19 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); 
Wingo v. West, 11 Vet. App. 307 (1998).  

A surviving spouse may establish entitlement to DIC where it is 
shown that a veteran's death was not the result of willful 
misconduct, and at the time of death, the veteran was receiving, 
or entitled to receive, compensation for a service-connected 
disability and meets the following criteria: (1) that the veteran 
was continuously rated totally disabled for the 10 years 
immediately preceding death; (2) that the veteran was rated 
totally disabled upon separation from service, was continuously 
so rated, and died at least five years after separation from 
service; or, (3) that the veteran was a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. § 1318(b) 
(West 2002); 38 C.F.R. § 3.22 (a) (2010).

"Entitled to receive" in this context includes the situation 
where a veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error (CUE) in a VA decision.  38 C.F.R. § 3.22(b) 
(2010).  Any claim of CUE must be pled with specificity.  See 
Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub 
nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE, the claimant cannot 
simply request that the Board reweigh or reevaluate the evidence.  
See Crippen v. Brown, 9 Vet. App. 412 (1996).  

"Clear and unmistakable error" is the kind of error, of fact or 
law, that when called to the attention of later reviewers compels 
the conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  An 
asserted failure to evaluate and interpret correctly the evidence 
is not clear and unmistakable error.  See Damrel v. Brown, 6 Vet. 
App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the correct 
facts, as they were known at the time, were not before the 
adjudicator or where the statutory or regulatory provisions 
extant at that time were incorrectly applied.  A determination 
that there was clear and unmistakable error must be based on the 
record and the law that existed at the time of the prior 
decision.  See Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  Subsequently developed evidence is not applicable.  See 
Porter v. Brown, 5 Vet. App. 233, 235- 236 (1993).

By way of history, the original June 1945 rating decision granted 
service connection for psychoneurosis, anxiety state and assigned 
a 50 percent rating under Diagnostic Code 1083 (1933) of the 1933 
Schedule for Rating Disabilities.  The 1933 Schedule was 
subsequently revised, and the ratings thereafter were assigned 
with application of the 1945 Schedule for Rating Disabilities, 
under Diagnostic Code 9105 (1945).  An October 1947 rating 
decision reflects that the 50 percent evaluation was continued, 
and an October 1949 rating decision reflects that the evaluation 
was reduced to 30 percent from December 1949.  A February 1950 
rating decision reflects that the evaluation was increased to 50, 
and rating decisions, dated in December 1960 and May 1985, 
reflect that the 50 percent evaluation was continued.  

The June 1945 VA examination report shows a diagnosis of anxiety 
reaction, chronic, severe, manifested by anxiety, tension, 
tremors, abdominal pain, belching and weakness, and the disorder 
was noted to have been aggravated by service.  The report notes, 
"total impairment for military service; future - undetermined 
but may return to preinduction personality status after 
separation from service."  The June 1945 VA examination report 
notes, in pertinent part, as follows:

HOSPITAL COURSE AND MENTAL STATUS:  On 
admission this patient was quiet, friendly, 
cooperative, was very tense, anxious, 
apprehensive, and exhibited some tremors of 
the extended fingers and there was no 
evidence of psychosis.  Prior to entering the 
hospital approximately 2 May1945, this 
solider had evidently had [] G.I. X-ray 
series which were apparently negative.  
However, following admission into the 
hospital he was seen by the medical 
consultant on 24 May 1945 who recommended 
another G.I. series and other studies.  The 
G.I. X-ray series were reported as negative.  
The other studies, including stool 
examination for parasites or ova, were also 
reported as negative.  His anxiety, tension, 
insomnia, and belching and abdominal pains 
continued.  Some psychotherapy was attempted 
but it was felt that in view of the history 
and his combat experience, he should be 
separated from the service.  

DIAGNOSIS:  Anxiety reaction, chronic, 
severe, manifested by anxiety, tension, 
tremors, abdominal pain, belching, and 
weakness.  

In an October 1947 rating decision, the evaluation for 
psychoneurosis, anxiety state, was continued as 50 percent 
disabling based upon a September 1947 VA examination report in 
which the examiner stated, in pertinent part, as follows:

REMARKS:

The veteran's chronic inadequacy, dependency, 
and insecurity color all of the claimant's 
activities.  They have existed since 
childhood, and are now the prime reasons for 
his industrial impairment.  It is the 
examiner's opinion that the veteran presents 
his pre-service weak and inferior 
personality, with no other inadaptability 
than that which existed prior to his 
induction.  

In October 1949, the evaluation for psychoneurosis was reduced to 
30 percent based on a finding of moderately severe 
psychoneurosis.  In that regard, the October 1949 VA examination 
report states as follows, in pertinent part:

Mental Examination:  The veteran appears neat 
and clean.  He is somewhat tense and anxious, 
and there is some tremor of the eyelids, as 
well as of the extended hands.  There is some 
moisture in excess of both palms.  The 
veteran appears introverted and seems to lack 
confidence in his own ability.  Sensorium is 
normal.  Judgment is adequate.  Stream of 
mental activity is normal with speech 
relevant and coherent.  The veteran is 
completely oriented.  Insight is poor 
relative to his nervous complaints.  There 
are no evidences of hallucinations, 
delusions, or suicidal trends.  

It is the opinion of this examiner that the 
veteran is a very introverted individual, but 
that his nervous complaints began during 
combat overseas and persist to the present 
time.  He states that he had no difficulty in 
his occupation previous to entering the 
military service.  

Diagnosis:  Psychoneurosis, anxiety state, 
chronic, moderately severe.  The veteran is 
competent.  There is a moderate to moderately 
severe degree of social and industrial 
incapacity.  Hospitalization is not necessary 
at the present time.  

The report notes that the Veteran worked on an hourly basis as a 
painter, and that he claimed that he worked whenever he could get 
work but that his nervous symptoms caused him to lose three to 
five months of work per year.  The examiner noted that the 
Veteran was married and that his marital adjustment was 
apparently satisfactory with his wife.  

In a February 1950 rating decision, the evaluation for 
psychoneurosis, anxiety state, was increased to 50 percent, and 
noted to be based upon a February 1950 VA examination report, 
which states, in relevant part, as follows:  

Mental Examination:  Upon interview the 
claimant was tense, tremulous at times and 
with very marked sweating of the palms of the 
hands.  He displays marked irritability and 
is almost paranoid in his criticism of the 
VA, however, there are no delusions or 
hallucinations and his mental processes seem 
clear.  There is very marked emotional 
instability.  Memory for remote and recent 
events is within normal limits.  There is no 
impairment of speech.  Orientation is normal.  
The claimant is not psychotic.

The examiner opined that there was a very severe social 
incapacity, adding that, if the Veteran's statement were true, 
there was a severe industrial incapacity.  

The 50 percent evaluation was continued in a December 1960 rating 
decision, noting no change in the degree of impairment shown on 
VA examination in September 1960.  In that regard, the September 
1960 VA examination report reflects the Veteran's complaints that 
his symptoms were getting worse, and it was noted that the 
Veteran had been married to his second wife since October 1947 
and that his marriage was congenial.  It was further noted that 
he was self-employed as a painter since no employer would hire 
him due to his disability, and that he seldom felt well enough to 
work.  In addition, the report notes, in pertinent part, as 
follows:  

MENTAL EXAMINATION:  Veteran is fairly tall 
and he is well developed but he is 
undernourished, he appears chronically ill, 
he appears tense, he shows fine tremor of 
outstretched fingers and the palms of his 
hands are moist with perspiration.  His 
appearance is neat, he is cooperative, he is 
mentally alert and his conversation is 
spontaneous, coherent, and relevant.  He 
appears moderately depressed.  There is no 
evidence of obsessions or compulsions.  He is 
well oriented in all spheres.  His memory is 
good for recent and remote events and 
judgment is not grossly impaired.  He denied 
delusions and hallucinations.  

DIAGNOSIS:  Anxiety reaction, chronic severe, 
manifested by inner tension, depression and 
somatic anxiety symptoms.  Competent.  

The examiner stated that the Veteran's psychiatric illness had 
increased in severity since the previous examination and that he 
was severely incapacitated socially and industrially.  

The record reflects that the Veteran was scheduled for a VA 
examination and in an August 1983 statement he advised that he 
was undergoing radiation therapy and too ill to travel for VA 
examination.  In a March 1985 letter, the Veteran's private 
doctor stated that he had been treating the Veteran for the past 
32 years and that the Veteran's chronic mental illness was 
deteriorating with impairment resulting in an inability to 
function in a competent manner, and that he would never be able 
to perform any type of work.  In addition, a March 1985 statement 
from a nursing center reflects that the Veteran had been admitted 
with right infarct, prostate cancer with metastasis to the spine 
and ribs, cervical sprain, dehydration, and a urinary tract 
infection.  

In a May 1985 rating decision, the 50 percent rating was 
continued, and the decision reflects that the Veteran was awarded 
special monthly pension on account of the need of aid and 
attendance of another person with nonservice-connected 
arteriosclerosis noted to result in a borderline psychosis, 
metastatic carcinoma to the bone and carcinoma of the prostate.  
In addition, a finding of incompetency was entered.  

In this case, the Board finds that the appellant's claim of CUE 
is based on a claim of an erroneous or inadequate interpretation 
of the facts by the AOJ.  As noted above, an assertion of a 
failure to evaluate and interpret correctly the evidence is not a 
valid allegation of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  In addition, the Board notes that a failure in the 
duty to assist can never rise to CUE.  The appellant has not 
provided reasons as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that the 
result of the previous decisions in regard to the evaluation of 
psychoneurosis, anxiety state, would have been manifestly 
different but for an error.  Rather, she has raised a garden 
variety of assertions of error that do not give rise to a valid 
claim of CUE.  It is not enough that she argued that the AOJ 
should have reached a different conclusion.  The contention that 
the evidence established total social and industrial impairment 
is not supported by the competent and probative evidence at the 
relevant times and simply amounts to an allegation that the RO 
improperly weighed and evaluated the evidence, a claim that can 
never rise to the stringent definition of CUE.

The Board notes that during his lifetime, the Veteran had the 
option of appealing the October 1947, October 1949, February 
1950, December 1960, and May 1985 rating decisions.  He did not 
file, however, and his representative did not file, a notice of 
disagreement with the decisions and, therefore, did not later 
perfect an appeal to the Board via the filing of a VA Form 9 
substantive appeal.  Accordingly, the October 1947, October 1949, 
February 1950, December 1960, and May 1985 rating decisions 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2010).  The appellant cannot now overturn a decision 
that is final - by alleging CUE - without first demonstrating 
that the decision or decisions in question would have been 
manifestly different but for the error.  

At the time service connection was established in 1945, the 50 
percent evaluation was assigned based on a finding of a severe 
degree of impairment, under Diagnostic Code 1083 (1933) of the 
1933 Schedule for Rating Disabilities.  The 1933 Schedule was 
subsequently revised, and the subsequent ratings were assigned 
with application of the 1945 Schedule for Rating Disabilities, 
under Diagnostic Code 9105 (1945).  The law that was enacted in 
1945 required that all disabilities previously rated under the 
predecessor to the 1945 Rating Schedule had to be re-rated under 
the 1945 Rating Schedule.  The 1945 Rating Schedule provided that 
increased or reduced disability ratings could be assigned for 
service-connected disabilities based upon increase or improvement 
of a disability over time, and called for the rating to be 
assigned based upon the current degree of impairment established 
by the competent evidence.  VA Schedule for Rating Disabilities, 
general policy in rating disability, notes 1 and 2 (1945).  "A 
veteran's disability claim may require reratings in accordance 
with changes in laws, changes in medical knowledge, and changes 
in his physical or mental condition, over a period of many 
years."  See VA Schedule for Rating Disabilities, general policy 
in rating disability, note 1 (1945).  Assigning a lower rating 
than one that had previously been in effect was not improper when 
the current level of disability that was shown after examination 
warranted that action.  38 C.F.R. § 3.1265 (1947 Supp.).  

At the time of the October 1947 rating decision, in which the 50 
percent evaluation assigned was continued, the criteria for a 50 
percent rating required severe impairment; characteristic 
findings in marked and persistent form with definite physical 
asthenia, i.e., loss of weight, circulatory disturbance, 
vasomotor changes, tremors, objectively substantiated; productive 
of severe social and industrial inadaptability.  Diagnostic Codes 
9101, 9105 (1945).  The Board notes that the September 1947 VA 
examiner reported no other inadaptability other than that which 
existed prior to service entrance and the Veteran reported having 
had no difficulty in his occupation prior to service, as 
reflected in the October 1949 VA examination report.  

The Board further notes that at the time the 30 percent rating 
was assigned in October 1949, a moderate degree of impairment 
warranted a 10 percent rating and a 30 percent rating 
contemplated moderately severe impairment with characteristic 
mental and physical fatigability unrelated to disease process or 
toxic agents, with fairly frequent headaches not due to toxemia, 
uncorrected visual defect, etc., fairly frequent prolonged 
periods of insomnia, or objectively ascertained vasomotor 
instability, approximating neurocirculatory asthenia with decided 
reduction in exercise tolerance, productive of considerable 
social and industrial adaptability.  Diagnostic Codes 9101, 9105 
(1945).  See VA Schedule for Rating Disabilities, Diagnostic 
Codes 9105 and 9101 (1945).  The October 1949 VA examiner 
specifically concluded that there was a moderate to moderately 
severe degree of impairment, an opinion not inconsistent with the 
objective findings reported at that time, to include adequate 
judgment and normal speech, as well as an apparently satisfactory 
marriage.  The Board notes that the rating sheet bears the 
following notation: RATED UNDER R & P(R) 1009 e, AS AMENDED.  See 
VA Regulation 1009(E) (August 5, 1946).  

The appellant's assertion that the RO erred in not assigning a 
permanent disability rating of 50 percent for the Veteran's 
psychiatric disorder is unsupported by any citation to pertinent 
facts or laws.  The RO had determined in 1945 that a future VA 
examination would be necessary.  At the time such was 
accomplished, the rule was that re-examinations would not be 
deemed necessary "when it is reasonably certain that the 
condition will continue unimproved throughout the disabled 
person's life, particularly in cases where successive 
examinations over a period of years have failed to show 
improvement in fact."  See VA Regulations and Procedure, Rule No. 
1149 (September 15, 1937).  No facts or authority have been cited 
to support the contention that the severity of the Veteran's 
psychiatric disorder at discharge from service would continue 
unimproved throughout the remainder of his life.  Rather, the 
June 1945 VA examiner specifically stated that Veteran may return 
to preinduction personality status after separation from service.  
In this case, there is no valid allegation of CUE in the October 
1949 rating decision, in which the evaluation was reduced to 30 
percent.  The Board notes that the 50 percent rating had not been 
in effect for 5 years of more at the time of the October 1949 
rating decision.  See 38 C.F.R. § 3.172 (1949).

The Board notes that a reduction was permissible to the extent 
that the degree of disability shown by the evidence of record at 
the time of the October 1949 rating decision no longer warranted 
a rating in excess of 30 percent pursuant to the criteria set 
forth in the 1945 Rating Schedule.  To the extent that it has 
been asserted that reduction was not required, even if true, is 
not "the kind of error of fact or of law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even where 
the premise of error is accepted, if it is not absolutely clear 
that a different result would have resulted, the error complained 
of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. 
App. at 43-44 (emphasis in original).  This assertion is again 
essentially a disagreement with how the evidence was weighed and 
evaluated and, thus, can never rise to the level of CUE.  

In regard to the February 1950 rating decision, in which the 
rating was increased to 50 percent, and the rating decisions, 
dated in December 1960 and May 1985, in which the 50 percent 
rating was continued, as noted, a determination of CUE must be 
based on the record that existed at the time of the prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242 (1994).  Findings 
contained in evidence not associated with the claims file at the 
time of the rating decision cannot be used to show CUE in a prior 
final rating decisions.  Thus, the appellant's assertions, to 
include those in the February 2008 notice of disagreement, is 
essentially disagreement with how the evidence was weighed and 
evaluated and, thus, can never rise to the level of CUE.  

The basic threshold criteria for establishing entitlement to 
benefits under 38 U.S.C.A. § 1318 have not been met.  
Consequently, the benefits sought on appeal are denied.  


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318, on the 
basis of CUE in RO decisions, dated in October 1947, October 
1949, February 1950, December 1960, and May 1985, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


